DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 22-43 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  of copending Application No. 17/220365 (reference application). 

Present Application
US Application 17/220365
1. An analog optical detector comprising: 



a photodiode; 

a first bipolar transistor coupled to the photodiode in a current amplifier configuration that generates an amplified current output as a function of a photodiode current, 

wherein the first transistor is a first bipolar transistor having a base and a collector, and the base of the first bipolar transistor is coupled to the photodiode, and 
a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output; and 

enable circuitry to enable and disable the optical detector as a function of an enable input signal 
wherein the enable circuitry comprises a second bipolar transistor, and a base of the second transistor is coupled to the collector of the first transistor.
1. (Currently amended) An analog optical detector for a touch sensor having at least one light source, the analog optical detector comprising:

a photodiode;

a first bipolar transistor coupled to the photodiode and configured as a current amplifier that generates an amplified current output as a function of a photodiode current:










enable circuitry to enable and disable the analog optical detector as a function of an enable input signal wherein the enable circuitry comprises a second bipolar transistor, and a base of the second transistor is coupled to a collector of the first transistor; and

frequency dependent emitter feedback circuitry, 

wherein: for a first modulation frequency range of the photodiode current, the frequency dependent emitter feedback circuitry does not substantially reduce gain of the first transistor;

for a second modulation frequency range of the photodiode current, the frequency dependent emitter feedback circuitry provides, a feedback to reduce the gain of the first transistor, and

the second modulation frequency range is lower than the first modulation frequency range.




Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of the present application overlaps and encompasses the scope of claim 1 of US Application 17/220365, and vice-versa, with the exception that the present application does not recite the claimed aspect of:  wherein the first transistor is a first bipolar transistor having a base and a collector, and the base of the first bipolar transistor is coupled to the photodiode, and a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output.
However, Noda (US 2015/0155951 A1 does disclose that the first transistor is a first bipolar transistor having a base and a collector (Noda at Fig. 1, transistor TR1 is a bipolar transistor), and 
the base of the first bipolar transistor is coupled to the photodiode (Noda at Fig. 1, anode of photodiode 11 is connected to base of TR1), and 
a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output (Noda at Fig. 1; ¶ [0025]).
US Application 17/220365 discloses a base optical detector circuit upon which the claimed invention is an improvement.  Noda discloses a comparable optical detector circuit  which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, add to, or substitute into US Application 17/220365 the teachings of Noda for the predictable result of outputting a current signal including a value that corresponds to strength of an optical signal of received light (Noda at ¶ [0013]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, claim 1 recites in part “a first bipolar transistor coupled to the photodiode in a current amplifier configuration that generates an amplified current output as a function of a photodiode current, wherein the first transistor is a first bipolar transistor having a base and a collector, and the base of the first bipolar transistor is coupled to the photodiode, and a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output….”  The recitation of “wherein the first transistor is a first bipolar transistor” renders claim 1 unclear because of a lack of antecedent basis.
For compact prosecution purposes, Examiner will interpret the claim as reciting:  “a first bipolar transistor coupled to the photodiode in a current amplifier configuration that generates an amplified current output as a function of a photodiode current, wherein the first bipolar transistor has bipolar transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output….”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by  Noda (US 2015/0155951 A1, Published June 4, 2015) or, in the alternative, under 35 U.S.C. 103 as obvious over Noda (US 2015/0155951 A1, Published June 4, 2015) in view of Chujo (JP 31290077 B2, Published January 29, 2001 – Translation attached).
As to claim 1, Noda discloses an analog optical detector comprising: 
a photodiode (Noda at Fig. 1, photodiode 11); 
a first bipolar transistor coupled to the photodiode in a current amplifier configuration that generates an amplified current output as a function of a photodiode current (Noda at Fig. 1, transistor TR1), 
wherein the first transistor is a first bipolar transistor having a base and a collector, and the base of the first bipolar transistor is coupled to the photodiode (Noda at Fig. 1, base of TR1 is connected to anode of photodiode 11), and 
a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output (Noda at Fig. 1) ; and 
enable circuitry to enable and disable the optical detector as a function of an enable input signal (Noda at Fig. 1, Examiner regards Vdd as analogous to an enable input signal), 
wherein the enable circuitry comprises a second bipolar transistor, and a base of the second transistor is coupled to the collector of the first transistor (Noda at Fig. 1, base of transistor TR2 is connected to collector of TR1).
In the event that it is found that Noda does not disclose the claimed aspect of “enable circuitry to enable and disable the optical detector as a function of an enable input signal,” then Examiner provides Patent 1 for disclosure of this aspect at Figs 6-8, in particular, switch circuit 14 and page 6 discloses “The signals are synthesized by the control circuit, the switch circuit 14b of the amplifier circuit 14a in the driver 14 is turned on, and the switch circuit 14c is turned off, so that the output of the amplifier circuit 14a in the driver 14 having the I / O switching function is cut off.”
Noda discloses a base common emitter amplifier circuit upon which the claimed invention is an improvement.  Chujo discloses a comparable common emitter amplifier circuit which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or simply substitute into Noda the teachings of Chujo for the predictable result of predictable result of amplifying a current, and to do so with a reasonable expectation of success.
As to claim 4, the combination of Noda and Patent 1 discloses the analog optical detector of claim 1, wherein a resistor is coupled between the base of the second transistor and a detector input that receives the enable input signal (Examiner takes an official notice that (Noda at Fig. 1,  R1).
As to claim 5, the combination of Noda and Patent 1 discloses the analog optical detector of claim 4, wherein the collector of the second transistor is coupled to a voltage source (Noda at Fig. 1, Vdd to collector of TR2), and 
the photodiode is coupled between the base of the first bipolar transistor and the voltage source in a reverse biased configuration (Noda at Fig. 1, anode of photodiode 11 is connected to base of TR1, cathode is connected to Vcc).
Claims 22, 23, 24, 28, 33, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Drumm (US 2014/0168169 A1, Published June 19, 2014).
As to claim 22, Drumm discloses a touch sensor system comprising: 
a sensing area having a periphery (Drumm at Figs. 1-2); 
a plurality of light sources and a plurality of analog optical detectors arranged about the periphery of the sensing area, each of the plurality of light sources being aligned with a respective one of the plurality of analog optical detectors (Drumm at Figs. 1-2, emitters 14, 22 are respectively aligned with detectors 18, 24); 
addressing circuitry that selectively drives each of the plurality of light sources and selectively activates each of the plurality of analog optical detectors (Drumm at Fig. 2, register 28; ¶ [0034], [0036]); and 
an analog databus, wherein each of the plurality of analog optical detectors have a respective output (Drumm at Fig. 2, detectors 36), 
the outputs of the plurality of analog optical detectors being collectively coupled to the analog databus (Drumm at Fig. 2, interface between outputs of detectors 36 and input to analogue multiplexer 38.  Drumm does not expressly disclose that the interface between output of detectors 36 and analogue multiplexer 38 is a databus. However, Examiner takes an official notice that analog databus (or plurality of parallel analog signal wires configured as, for example, a ribbon cable) is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide an analog data bus for the well-known purpose of providing a means of transferring the signals generated by the optical detectors 36 to the analogue multiplexer 38).
As to claim 23, Drumm discloses the touch sensor system of claim 22, wherein the addressing circuitry selectively and sequentially activates the analog optical detectors such that output signals from the analog optical detectors are time multiplexed on the analog databus, thereby creating a time multiplexed collective detector output (Drumm at Figs. 2, 5; ¶ [0034], [0052])
As to claim 24, Drumm discloses the touch sensor system of claim 22, wherein the addressing circuitry is operable to selectively drive each of the light sources for a respective time period (Drumm at Figs. 2, 5, register 28), and 
for each light source, activate a corresponding one of the analog optical detectors during the time period (Drumm at Fig. 2; ¶ [0034] discloses “The analogue multiplexer 38 selects the analogue output of one detector 36 as directed by the value in register 40 and routes it to the analogue-to-digital converter 42 for conversion into numeric form for processing by the microprocessor 26. The analogue multiplexer 38 may select the outputs of more than one detector during a single sample interval.”).
As to claim 28, Drumm discloses a controller for a touch sensor comprising 
a plurality of light sources, a plurality of analog optical detectors, and addressing circuitry operatively coupled to the plurality of light sources and the plurality of analog optical detectors for selectively activating each of the plurality of light sources and analog optical detectors (Drumm at Figs. 1-2), 
the controller comprising: a processor; a memory operatively coupled to the processor (Drumm at Fig. 2, microprocessor 26, RAM 44, and ROM 46); 
a modulated signal generator that generates a modulated signal for driving the plurality of light sources of the touch sensor (Drumm at Figs. 2-3; ¶ [0039], [0042]); and 
a correlating filter that receives a collective detector output from the plurality of analog optical detectors and generates a filtered analog output from the collective detector output (Drumm at Fig. 2; [0042]  discloses “The sampling of the detectors must be varied similarly so that the sample values presented to the correlation processing will be essentially unaffected by the timing variations.”  ¶ [0043] discloses “The detector sampling is varied in the same way so the correlation with the emitter modulation functions will be unchanged while the correlation with external periodic interference signals, which are similar in frequency to the nominal frequency of the modulating function, will be significantly reduced”  This disclosure does not expressly disclose a correlating filter.  However, this disclosure strongly suggests a correlating filter.  Therefore, it would be obvious to a person of ordinary skill to regard this disclosure as implicating a correlating filter.).
As to claim 33, Drumm discloses the touch sensor system of claim 22, further comprising: a controller that receives a collective detector output from the plurality of analog optical detectors (Drumm at Fig. 1, microprocessor 26).
As to claim 35, Drumm discloses the touch sensor system of claim 22, further comprising: a modulated signal generator that generates the modulated signal for driving the plurality of light sources (Drumm at Figs. 2, 4, 5), 
wherein the controller comprises a correlating filter that receives the collective detector output from the plurality of analog optical detectors and generates a filtered analog output from the collective detector output (Drumm at ¶ [0043]-[0044]).
As to claim 36, Drumm discloses the touch sensor system of claim 35, wherein the correlating filter receives the modulated signal and generates the filtered analog output as a function of the collective detector output and the modulated signal (Drumm at ¶ [0043]-[0044]).
As to claim 37, Drumm discloses the touch sensor system of claim 36, wherein the correlating filter comprises a front-end that filters and amplifies the collective detector output to generate a pre-conditioned detector output, the front-end comprising a filter-amplifier and phase adjust circuitry (Drumm at Fig. 6; ¶ [0043]-[0044], [0052]-[0053].  Drumm does not expressly disclose filter-amplifier and phase adjust circuitry.  However, the cited disclosures requiring precise timing relationship render obvious to a person of ordinary skill to provide amplifier and phase adjusting circuitry to sustain the required timing relationships).
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Drumm (US 2014/0168169 A1, Published June 19, 2014) in view of Drumm2 (US 2012/0212458 A1).
As to claim 26, Drumm discloses the touch sensor system of claim 22.
Drumm does not expressly disclose de-multiplexing circuitry operatively coupled to the plurality of light sources and the plurality of analog optical detectors for selectively activating each of the plurality of light sources and, for each said light source, the respective analog optical detector.
However, Drumm2 does disclose de-multiplexing circuitry operatively coupled to the plurality of light sources and the plurality of analog optical detectors for selectively activating each of the plurality of light sources and, for each said light source, the respective analog optical detector (Drumm2 at Fig. 2; ¶ [0046] discloses “Some of the beams travelling across the touch-sensitive surface are disturbed by touch events. The detectors receive 214 the beams from the emitters in a multiplexed optical form. The received beams are de-multiplexed 216 to distinguish individual beams jk from each other. Transmission coefficients Tjk for each individual beam jk are then determined 218”).
Drumm discloses a base optical touch panel upon which the claimed invention is an improvement.  Drumm2 discloses a comparable optical touch panel which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Drumm the teachings of Drumm2 for the predictable result of increasing the decision confidence or to otherwise reduce uncertainty in determining the touch events (Drumm2 at ¶ [0014]).
Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Drumm (US 2014/0168169 A1, Published June 19, 2014) in view of Fahraes (US 2011/0227874 A1, Published September 22, 2011).
As to claim 29, Drumm discloses the controller of claim 28.
Drumm does not disclose that the correlating filter receives the modulated signal and generates the filtered analog output as a function of the collective detector output and the modulated signal.
However, Fahraes does disclose that the correlating filter receives the modulated signal and generates the filtered analog output as a function of the collective detector output and the modulated signal (Fahraes at ¶ [0091] discloses “If we have several different detectors in the system, the output signals of all detectors may be de-multiplexed using the inverse of one and the same multiplexing matrix. Thus, the multiplexing matrix may be designed to account for all emitters in relation to all detectors in the system”).
Drumm discloses a base optical touch panel upon which the claimed invention is an improvement.  Fahraes discloses a comparable optical touch panel which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Drumm the teachings of Fahraes for the predictable result of reducing cost/complexity or improving SNR (Fahraes at ¶ [0004]-[0006]).
Claims 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Drumm and Fahraes as applied to claim 29 above, and in further view of Noda (US 2015/0155951 A1, Published June 4, 2015).
As to claim 30, the combination of Drumm and Fahraes discloses the controller of claim 29.
The combination does not expressly disclose that the correlating filter comprises a front-end that filters and amplifies the collective detector output.
However, Noda does disclose that the correlating filter comprises a front-end that filters and amplifies the collective detector output to generate a pre-conditioned detector output (Noda at Fig. 1, transimpedance amplifier 12).
The combination of Drumm and Fahraes discloses a base optical receiver upon which the claimed invention is an improvement.  Noda discloses a comparable optical receiver which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Drumm and Fahraes the teachings of Noda  for the predictable result of changing the gain based on the magnitude of the generated current (Noda at ¶ [0013]-[0014]).
As to claim 31, the combination of Drumm, Fahraes, and Noda discloses the controller of claim 30, wherein the front-end comprises a filter-amplifier and phase adjust circuitry (Drumm at Fig. 6; ¶ [0043]-[0044], [0052]-[0053].  Drumm does not expressly disclose filter-amplifier and phase adjust circuitry.  However, the cited disclosures requiring precise timing relationship render obvious to a person of ordinary skill to provide amplifier and phase adjusting circuitry to sustain the required timing relationships).
As to claim 32, the combination of Drumm, Fahraes, and Noda discloses the controller of claim 30, wherein the correlating filter further comprises sampling and correlation circuitry that performs modulation edge-based sampling and correlation of the pre-conditioned detector output (Drumm at Figs. 4, 6; ¶ [0044]).
Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Drumm (US 2014/0168169 A1, Published June 19, 2014) in view of Noda (US 2015/0155951 A1, Published June 4, 2015), and in the alternative, in further vie of Chujo (JP 31290077 B2, Published January 29, 2001 – Translation attached).
As to claim 34, Drumm discloses the touch sensor system of claim 33.
Drumm does not disclose that each analog optical detector comprises: a first bipolar transistor coupled to a photodiode in a current amplifier configuration that generates an amplified current output as a function of a photodiode current, wherein the first transistor is a first bipolar transistor having a base and a collector, and the base of the first bipolar transistor is coupled to the photodiode, and a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output; and enable circuitry to enable and disable the optical detector as a function of an enable input signal wherein the enable circuitry comprises a second bipolar transistor, and a base of the second transistor is coupled to the collector of the first transistor.
However, Noda does disclose that each analog optical detector comprises: a first bipolar transistor coupled to a photodiode in a current amplifier configuration that generates an amplified current output as a function of a photodiode current (Noda at Fig. 1, transistor TR1), 
wherein the first transistor is a first bipolar transistor having a base and a collector, and the base of the first bipolar transistor is coupled to the photodiode (Noda at Fig. 1, base of TR1 is connected to anode of photodiode 11), and 
a collector current of the transistor substantially mirrors and amplifies the photodiode current to generate the amplified current output (Noda at Fig. 1); and 
enable circuitry to enable and disable the optical detector as a function of an enable input signal wherein the enable circuitry comprises a second bipolar transistor (Noda at Fig. 1, Examiner regards Vdd as analogous to an enable input signal), and 
a base of the second transistor is coupled to the collector of the first transistor (Noda at Fig. 1, base of transistor TR2 is connected to collector of TR1).
In the event that it is found that Noda does not disclose the claimed aspect of “enable circuitry to enable and disable the optical detector as a function of an enable input signal,” then Examiner provides Patent 1 for disclosure of this aspect at Figs 6-8, in particular, switch circuit 14 and page 6 discloses “The signals are synthesized by the control circuit, the switch circuit 14b of the amplifier circuit 14a in the driver 14 is turned on, and the switch circuit 14c is turned off, so that the output of the amplifier circuit 14a in the driver 14 having the I / O switching function is cut off.”
Noda discloses a base common emitter amplifier circuit upon which the claimed invention is an improvement.  Chujo discloses a comparable common emitter amplifier circuit which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or simply substitute into Noda the teachings of Chujo for the predictable result of predictable result of amplifying a current, and to do so with a reasonable expectation of success.

Allowable Subject Matter
Claims 25, 27, and 38-43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 25, none of the prior art found by the Examiner discloses the claimed aspects of:  further comprising an impedance balancing circuit that creates a differential output signal from the time multiplexed collective detector output.
As to claim 27, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the de-multiplexing circuitry comprises: a first at least one shift register comprising a first plurality of register outputs, each of the first plurality of register outputs operatively coupled to a respective one of the light sources; and 
a second at least one shift register comprising a second plurality of register outputs, each of the second plurality of register outputs coupled to a respective one of the plurality of analog optical detectors.
As to claim 38, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the correlating filter comprises clipping circuitry that limits the filter-amplifier output when the filter-amplifier output reaches a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/26/2022